690 N.W.2d 100 (2004)
PEOPLE
v.
SESSIONS.
No. 126514.
Supreme Court of Michigan.
December 27, 2004.
SC: 126514, COA: 251836.
On order of the Court, the application for leave to appeal the May 18, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order.
Persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.